FERGUSON, Judge
(dissenting):
I dissent.
Unlike my brothers, I believe that the law officer’s instructions on the sentence were a major factor in causing the maximum penalty to be imposed in this case and were, therefore, prejudi-cially erroneous. The essence of the advice was to inform the court-martial that, ordinarily, an accused with a previous conviction of the same nature should be given the maximum sentence. This accused had such a conviction, and the instruction’s impact is clearly demonstrated by the court’s announcement, after deliberating for three minutes, of the most severe penalty it could legally adjudge.
The accused was tried by general court-martial for wrongful appropriation of a motor vehicle on April 16, 1960, in violation of Uniform Code of Military Justice, Article 121, 10 USC § 921. After findings of guilty were announced, personal data relating to the accused was read from the charge sheet. It was thereby established that he was nineteen years of age, had approximately eighteen months’ service, and had undergone pretrial confinement for approximately one month. Evidence of one previous conviction, for larceny of an automobile on January 9, 1960, and unauthorized absence was received.1 The defense offered no evidence in mitigation and extenuation.
Thereafter, the law officer delivered the following instructions on the sentence to the court-martial:
*249“You are advised that you and you alone are responsible for determining within the limits prescribed by law an appropriate sentence in this case. In arriving at your determination, you should select, based upon the evidence presented in this case and your own experience and general knowledge, the kind and amount of punishment which will best serve the ends of good order and discipline within the Army, the needs of the accused, and the welfare of society.
“In exercising your discretion in determining the sentence to be adjudged, you should consider all the facts and circumstances of the case. In this regard, you may consider all matters in extenuation and mitigation as well as those in aggravation, whether introduced before or after the findings, the nature and duration of the pretrial restraint.
“Normally the maximum punishment will be reserved for an offense which is aggravated by its circumstances and the conditions surrounding its occurrence or a case in which there is evidence of a previous conviction involving an offense at least as serious as the one for which the accused is here on trial. While the sentence adjudged should be an adequate one, you should not adjudge an excessive sentence in reliance upon possible mitigating action by .the convening or higher authority.” [Emphasis supplied.]
The court closed to deliberate on the punishment at 11:57 a.m. It reopened at noon and informed the accused that he had been sentenced to dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for two years.
The law officer’s instructions regarding the customary practice in imposing sentence if evidence of a similar previous conviction was received is obviously based upon the policy declaration to that effect contained in paragraph 76a(2), Manual for Courts-Martial, United States, 1951, and involves a fault which we have heretofore repeatedly condemned.
In United States v Fowle, 7 USCMA 349, 22 CMR 139, we specifically held it prejudicially improper for the trial counsel of a special court-martial to call to the attention of the court members a “ ‘policy to separate persons who have been convicted of offenses involving moral turpitude.’ ” Our language with respect to the trial counsel’s argument in that case is quite pertinent here. Thus, we stated, at page 352:
“. . . Nor do we believe that once the trial counsel insists that the policy respecting a punitive discharge be ‘implemented’ with regard to an accused that the prejudice can be removed by the simple expedient of having the president or law officer remind the members of the court that they are not bound by the policy declaration. If everyone is presumed to know that as a general rule thieves should be separated from the service, why parade such information before the members of the court and then turn around and instruct them that they are not bound thereby, if the purpose is not to influence the court to adjudge a punitive discharge?” [Emphasis supplied.]
The principal opinion makes much of the fact that the advice of the law officer left the sentence fully to the discretion of the members of the court-martial. If that be true, it is passing strange that so much emphasis was placed on the necessity for normally adjudging the maximum sentence if there was a previous conviction for a similar offense — as there was. It is even stranger that the court members reacted so promptly and adjudged the penalty so precisely suggested to them. Their action and the reference to the “normal” use of the maximum convinces me we are faced with a situation like that in United States v Fowle, supra, and that the same result must follow. See also United States v Estrada, 7 USCMA 635, 23 CMR 99.
Indeed, the inclusion of these policy considerations in the Manual, supra, in a blatant attempt to circumvent the prohibitions of Code, supra, Article 37, *25010 USC § 837, contributed in no small part to our order that the use oí that handbook by court members be discontinued. United States v Rinehart, 8 USCMA 402, 406, 24 CMR 212. Moreover, in United States v Mamaluy, 10 USCMA 102, 27 CMR 176, we were faced with instructions almost identical to those here and based upon the same Manual provisions. We there specifically rejected the contention that these factors might properly be included in the law officer’s advice on the sentence and pointed out that they “have an overtone of severity against . . . [the accusedjwhich he cannot possibly rebut by any reasonable means.” United States v Mamaluy, supra, at page 107. And in United States v Brennan, 10 USCMA 109, 27 CMR 183, we ordered reappraisal of the sentence to cure the prejudice inherent in sentence instructions to the court members which informed them, inter alia, that “local conditions” should be considered in determining an appropriate penalty. See also United States v Fisher, 10 USCMA 111, 27 CMR 185, and United States v Horowitz, 10 USCMA 120, 27 CMR 194.
It is certain the last cited cases compel the conclusion that the law officer’s instructions on sentence were erroneous. Indeed, the advice before us is much worse than the matters there involved. In these records, a host of considerations were set forth by the law officer as “factors” to be used in determining a proper sentence. 'Here, however, he highlighted the single consideration which was likely to affect the court in its deliberations in such a manner that it would be given controlling significance. In essence, he informed the court members that one previously convicted of a similar offense should ordinarily receive the maximum sentence. As nothing had been produced by the defense in mitigation and extenuation, there were clearly no circumstances by which the court could justify a failure to follow this “normal” procedure, and it accordingly applied it to the accused’s case. That this occurred is so plainly depicted in this record that I cannot believe there is room for another view.
Finally, as noted above, we have condemned the insertion in the record of policy considerations affecting the sentence both by the trial counsel and the use of the Manual, supra. It is impossible to see how a different result may obtain when the same policy is interjected by the law officer in his instructions. United States v Mama-luy; United States v Brennan, both supra. The court members look to him as an impartial source of information concerning the sentence to be adjudged. When he declares that the maximum sentence is reserved for persons circumstanced as this accused, there is no doubt of the weight which will be attached to this advice. As in this record, its substantial impact is demonstrated by the immediate return of the maximum sentence.
My brothers apparently concede that the instruction was erroneous, as they refer to it as “questionable” and as having “doubtful value.” Their af-firmance is predicated upon the belief that its delivery to the court members could not have harmed the accused. As noted above, I am of the opposite view, and attention to their rationale will demonstrate wherein their reasoning strays beyond the bounds of logic and the law.
First, emphasis is placed upon the fact that the law officer’s instructions elsewhere informed the court-martial that it had an unfettered discretion to determine an appropriate penalty. No importance, however, is attached to the fact that the same instruction also told the court members that an appropriate sentence was normally the maximum when an equally serious previous conviction was before them. Yet, that is precisely the effect of the law officer’s reference to the Manual rule.
Secondly, the fact that the court actually imposed the maximum sentence is dismissed as “not [being] proof it believed it had to do so.” Having reached this point, it is then reasoned that there were other matters in the record which substantially justified the imposition of the maximum sentence. Those to which reference is *251made include accused’s false statements to a policeman; lack of evidence in mitigation and extenuation; and the fact that he had a previous conviction.
True it is there may be other reasons in the record for severely punishing this accused, but to say these formed the motivation for the imposition of the maximum sentence is to engage in the sheerest speculation and to ignore the fact that reversal is required if there is a fair risk the sentence may have been affected by the erroneous advice. United States v Brennan, supra; United States v Fowle, supra. Moreover, it is always possible to dissect out each circumstance in a case and to conclude that each, separately considered, does not lead to a conclusion that accused was prejudiced. However, that sort of reasoning ignores the inferences to be drawn from the totality of the matters to be considered. • When all factors present here are considered, one cannot help but conclude there is a fair risk that the instruction and the previous conviction led this court-martial to believe it was required to adjudge the maximum as an appropriate penalty.
Judge Latimer’s separate opinion merely enlarges upon the factors discussed by the Chief Judge and, in condemning the use of the instruction as “vague, indefinite and uncertain,” finds that it did not prejudice the accused. With regard to this conclusion, I simply invite attention to his language in United States v Brennan, supra, wherein the inclusion of “local conditions” as a matter to be weighed in connection with the penalty was held harmful. There, he said, for a unanimous Court, at page 110:
“The crime of which accused stood convicted carried with it a maximum period of confinement of five years. As previously stated, the accused was sentenced to three years’ confinement, and this period was subsequently reduced to two years by the board of review. In a ease such as this, where more than half the maximum sentence was awarded by the court-martial, we are unable to say, as a matter of law, that the error had no measurable impact.”
I suggest that if we could not determine the impact of the erroneous instruction in Brennan, supra, upon the deliberations of the court-martial in that case, we surely cannot exclude at least a fair risk that the court in this ease was influenced wrongfully in adjudging its sentence.
In sum, I believe this record necessitates the conclusion that the law officer, by his introduction of the Manual’s policy regarding sentencing of second offenders, committed error prejudicial to the substantial rights of the accused. When the opposite result is reached, it has the effect of making an accused assume the impossible burden of proving beyond all doubt that his punishment resulted solely from the faulty instruction. This is not the law, and we should not depart from the proper rule merely because of a belief that this individual deserved what he received. Otherwise, we had best admit that we claim the authority to judge the appropriateness of sentences even though Congress has not seen fit to grant it to us.
I would reverse the decision of the board of review and order a rehearing on the sentence.

following the trial, the staff judge advocate noted in his review that the accused had actually been previously convicted of wrongful appropriation rather than larceny. In order to eliminate prejudice flowing from this error, the convening authority reduced the period of confinement from two years to eighteen months. Otherwise, he approved the sentence. >